     Case: 1:20-cv-06609 Document #: 17 Filed: 04/12/21 Page 1 of 1 PageID #:70

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

ComPsych Corporation
                                        Plaintiff,
v.                                                        Case No.: 1:20−cv−06609
                                                          Honorable Steven C. Seeger
HealthChampion Partners, LLC
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 12, 2021:


        MINUTE entry before the Honorable Steven C. Seeger: The Court reviewed the
status report (Dckt. No. [16]). Discovery is ongoing. The parties shall file another status
report by September 10, 2021. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
